UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02474 Midas Perpetual Portfolio, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Perpetual Portfolio, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. MIDAS PERPETUAL PORTFOLIO, INC. ARCHER-DANIELS-MIDLAND COMPANY Ticker:ADMSecurity ID:039483102 Meeting Date: NOV 5, 2009Meeting Type: Annual Record Date:SEP 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George W. Buckley For For Management Elect Director Mollie Hale Carter For For Management Elect Director Donald E. Felsinger For For Management Elect Director Victoria F. Haynes For For Management Elect Director Antonio Maciel Neto For For Management Elect Director Patrick J. Moore For For Management Elect Director Thomas F. O'Neill For For Management Elect Director Kelvin R. Westbrook For For Management Elect Director Patricia A. Woertz For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Adopt ILO Based Code of Conduct Against For Shareholder BARRICK GOLD CORP. Ticker:ABXSecurity ID:067901108 Meeting Date: APR 28, 2010Meeting Type: Annual Record Date:MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect H.L. Beck as Director For For Management Elect C.W.D. Birchall as Director For For Management Elect D.J. Carty as Director For For Management Elect G.Cisneros as Director For For Management Elect M.A. Cohen as Director For For Management Elect P.A. Cossgrove as Director For For Management Elect R.M. Franklin as Director For For Management Elect J.B. Harvey as Director For For Management Elect B. Mulroney as Director For For Management Elect A. Munk as Director For For Management Elect P. Munk as Director For For Management Elect A.W. Regent as Director For For Management Elect N.P. Rothschild as Director For For Management Elect S.J. Shaprio as Director For For Management 2 Approve PricewaterhouseCoppers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Advisory Vote on Executive Compensation For For Management Approach BERKSHIRE HATHAWAY INC. Ticker:BRK.ASecurity ID:084670207 Meeting Date: JAN 20, 2010Meeting Type: Special Record Date:NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management 2 Approve Split of Class B Stock Without Splitting Class A Stock For For Management 3 Adjust Par Value of Common Stock For For Management 4 Increase Authorized Common Stock For For Management 5 Remove Requirement of Issuing Physical Stock Certificates for Class B Stock Upon Conversion of Class A Stock For For Management BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: MAY 1, 2010Meeting Type: Annual Record Date:MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect director Stephen Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management CHINA LIFE INSURANCE CO. LIMITED Ticker:601628Security ID:16939P106 Meeting Date: JUN 4, 2010Meeting Type: Annual Record Date:MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of Directors For For Management 2 Approve Report of the Supervisory Committee For For Management 3 Accept Financial Statements and Statutory Reports For For Management 4 Approve Profit Distribution and Cash Dividend Distribution Plan for 2009 For For Management 5 Reappoint PricewaterhouseCoopers Zhong Tian Certified Public Accountants Limited Company and PricewaterhouseCoopers as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration For For Management 6 Elect Anthony Francis Neoh as Independent Non-Executive Director For For Management 7 Approve Renewal of Liability Insurance for Directors and Senior Management Officers For Against Management 8 Amend Articles of Association For For Management CHINA MOBILE LIMITED Ticker:941Security ID:16941M109 Meeting Date: MAY 12, 2010Meeting Type: Annual Record Date:APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Final Dividend of HK$1.458 Per Share For For Management 3a Reelect Li Yue as Director For For Management 3b Reelect Lu Xiangdong as Director For Against Management 3c Reelect Xin Fanfei as Director For For Management 3d Reelect Frank Wong Kwong Shing as Director For For Management 4 Reappoint KMPG as Auditors and Authorize Board to Fix Their Remuneration For For Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Management 7 Authorize Reissuance of Repurchased Shares For Against Management CISCO SYSTEMS, INC. Ticker:CSCOSecurity ID:17275R102 Meeting Date: NOV 12, 2009Meeting Type: Annual Record Date:SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For For Management 15 Amend Qualified Employee Stock Purchase Plan For For Management 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Committee on Human Rights Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 19 Report on Internet Fragmentation Against For Shareholder CONOCO PHILLIPS Ticker:COPSecurity ID:20825C104 Meeting Date: MAY 12, 2010Meeting Type: Annual Record Date:MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Armitage For For Management Elect Director Richard H. Auchinleck For For Management Elect Director James E. Copeland, Jr. For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Ruth R. Harkin For For Management Elect Director Harold W. Mcgraw III For For Management Elect Director James J. Mulva For For Management Elect Director Robert A. Niblock For For Management Elect Director Harald J. Norvik For For Management Elect Director William K. Reilly For For Management Elect Director Bobby S. Shackouls For For Management Elect Director Victoria J. Tschinkel For For Management Elect Director Kathryn C. Turner For For Management Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Report on Board Risk Management Oversight Against Against Shareholder 4 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder 5 Report on Environmental Impact of Oil Sands Operations in Canada Against For Shareholder 6 Adopt Policy to Address Coastal Louisiana Environmental Impacts Against Against Shareholder 7 Report on Financial Risks of Climate Change Against Against Shareholder 8 Adopt Goals to Reduce Emission of TRI Chemicals Against Against Shareholder 9 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Against For Shareholder 10 Report on Political Contributions Against For Shareholder E. I. DU PONT DE NEMOURS AND COMPANY Ticker:DDSecurity ID:263534109 Meeting Date: APR 28, 2010Meeting Type: Annual Record Date:MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel W. Bodman For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director John T. Dillon For For Management 8 Elect Director Eleuthere I. Du Pont For For Management 9 Elect Director Marillyn A. Hewson For For Management 10 Elect Director Lois D. Juliber For For Management 11 Elect Director Ellen J. Kullman For For Management 12 Elect Director William K. Reilly For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 15 Amend Human Rights Policy to Address Seed Saving Against Against Shareholder EXXON MOBIL CORPORATION Ticker:XOMSecurity ID:30231G102 Meeting Date: MAY 26, 2010Meeting Type: Annual Record Date:APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director P. Brabeck-Letmathe For For Management Elect Director L.R. Faulkner For For Management Elect Director J.S. Fishman For For Management Elect Director K.C. Frazier For For Management Elect Director W.W. George For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.C. Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 4 Reincorporate in Another State [from New Jersey to North Dakota] Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 6 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against Shareholder 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Louisiana Environmental Impacts Against Against Shareholder 9 Report on Environmental Impact of Oil Sands Operations in Canada Against For Shareholder 10 Report on Environmental Impacts of Natural Gas Fracturing Against For Shareholder 11 Report on Energy Technologies Development Against Against Shareholder 12 Adopt Quantitative GHG Goals from Products and Operations Against For Shareholder 13 Report on Risks of Alternative Long-term Fossil Fuel Demand Estimates Against Against Shareholder FEDERAL REALTY INVESTMENT TRUST Ticker:FRTSecurity ID:313747206 Meeting Date: MAY 4, 2010Meeting Type: Annual Record Date:MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jon E. Bortz For For Management Elect Director David W. Faeder For For Management Elect Director Kristin Gamble For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Prepare Sustainability Report Against For Shareholder GOLDCORP INC. Ticker:GSecurity ID:380956409 Meeting Date: MAY 19, 2010Meeting Type: Annual Record Date:MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Ian W. Telfer as Director For For Management Elect Douglas M. Holtby as Director For For Management Elect Charles A. Jeannes as Director For For Management Elect John P. Bell as Director For For Management Elect Lawrence I. Bell as Director For For Management Elect Beverley A. Briscoe as Director For For Management Elect Peter J. Dey as Director For For Management Elect P. Randy Reifel as Director For For Management Elect A. Dan Rovig as Director For For Management Elect Kenneth F. Williamson as Director For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Community - Environment Impact Against Against Shareholder GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: MAY 13, 2010Meeting Type: Annual Record Date:MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For For Management Elect Director Sergey Brin For For Management Elect Director Larry Page For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against For Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Chinese Operations Against Against Shareholder HEALTH CARE REIT, INC. Ticker:HCNSecurity ID:42217K106 Meeting Date: MAY 6, 2010Meeting Type: Annual Record Date:MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. DeRosa For For Management Elect Director Jeffrey H. Donahue For For Management Elect Director Fred S. Klipsch For For Management 2 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker:HPQSecurity ID:428236103 Meeting Date: MAR 17, 2010Meeting Type: Annual Record Date:JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc L. Andreessen For For Management Elect Director Lawrence T. Babbio, Jr. For For Management Elect Director Sari M. Baldauf For For Management Elect Director Rajiv L. Gupta For For Management Elect Director John H. Hammergren For For Management Elect Director Mark V. Hurd For For Management Elect Director Joel Z. Hyatt For For Management Elect Director John R. Joyce For For Management Elect Director Robert L. Ryan For For Management Elect Director Lucille S. Salhany For For Management Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Company Request on Advisory Vote on Executive Compensation For For Management MICROSOFT CORPORATION Ticker:MSFTSecurity ID:594918104 Meeting Date: NOV 19, 2009Meeting Type: Annual Record Date:SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder NUCOR CORPORATION Ticker:NUESecurity ID:670346105 Meeting Date: MAY 13, 2010Meeting Type: Annual Record Date:MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel R. DiMicco For For Management Elect Director James D. Hlavacek For For Management Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Election of Directors Against For Shareholder 6 Report on Political Contributions Against For Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker:OXYSecurity ID:674599105 Meeting Date: MAY 7, 2010Meeting Type: Annual Record Date:MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 20 Report on Host Country Social and Environmental Laws Against Against Shareholder 21 Require a Majority Vote for the Election of Directors Against For Shareholder 22 Report on Policy for Increasing Safety by Reducing Hazardous Substance Usage and Re-locating Facilities Against Against Shareholder 23 Double Trigger on Equity Plans Against For Shareholder ORACLE CORP. Ticker:ORCLSecurity ID:68389X105 Meeting Date: OCT 7, 2009Meeting Type: Annual Record Date:AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey S. Berg For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Michael J. Boskin For For Management Elect Director Safra A. Catz For For Management Elect Director Bruce R. Chizen For For Management Elect Director George H. Conrades For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director Jeffrey O. Henley For For Management Elect Director Donald L. Lucas For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder PETROCHINA COMPANY LIMITED Ticker:601857Security ID:71646E100 Meeting Date: MAY 20, 2010Meeting Type: Annual Record Date:APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory Committee For For Management 3 Accept Financial Statements and Statutory Reports For For Management 4 Approve Final Dividends For For Management 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2010 For For Management 6 Reappoint PricewaterhouseCoopers as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited as Domestic Auditors and Authorize Board to Fix Their Remuneration For For Management 7 Approve Subscription Agreement with China Petroleum Finance Co., Ltd. and China National Petroleum Corp. For Against Management 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Management PETROLEO BRASILEIRO Ticker:PBRSecurity ID:71654V408 Meeting Date: APR 22, 2010Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2009 For For Management 2 Approve Capital Budget for Upcoming Fiscal Year For For Management 3 Approve Allocation of Income and Dividends For For Management 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members For Against Management 8 Authorize Capitalization of Reserves For For Management 9 Eliminate Preemptive Rights For For Management PRAXAIR, INC. Ticker:PXSecurity ID:74005P104 Meeting Date: APR 27, 2010Meeting Type: Annual Record Date:MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen F. Angel For For Management Elect Director Nance K. Dicciani For For Management Elect Director Edward G. Galante For For Management Elect Director Claire W. Gargalli For For Management Elect Director Ira D. Hall For For Management Elect Director Raymond W. LeBoeuf For For Management Elect Director Larry D. Mcvay For For Management Elect Director Wayne T. Smith For For Management Elect Director Robert L. Wood For For Management 2 Ratify Auditors For For Management PUBLIC STORAGE Ticker:PSASecurity ID:74460D109 Meeting Date: MAY 6, 2010Meeting Type: Annual Record Date:MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director B. Wayne Hughes For For Management Elect Director Ronald L. Havner, Jr. For For Management Elect Director Dann V. Angeloff For For Management Elect Director William C. Baker For For Management Elect Director John T. Evans For For Management Elect Director Tamara Hughes Gustavson For For Management Elect Director Uri P. Harkham For For Management Elect Director B. Wayne Hughes, Jr. For For Management Elect Director Harvey Lenkin For For Management Elect Director Avedick B. Poladian For For Management Elect Director Gary E. Pruitt For For Management Elect Director Ronald P. Spogli For For Management Elect Director Daniel C. Staton For For Management 2 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker:QCOMSecurity ID:747525103 Meeting Date: MAR 2, 2010Meeting Type: Annual Record Date:JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Brent Scowcroft For For Management Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SANOFI-AVENTIS Ticker:SANSecurity ID:80105N105 Meeting Date: MAY 17, 2010Meeting Type: Annual/Special Record Date:APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and Statutory Reports For For Management 2 Accept Consolidated Financial Statements and Statutory Reports For For Management 3 Approve Allocation of Income and Dividends of EUR 2.40 per Share For For Management 4 Receive Auditors' Special Report Mentioning the Absence of New Related-Party Transactions For Against Management 5 Ratify Appointment of Serge Weinberg as Director For For Management 6 Elect Catherine Brechignac as Director For For Management 7 Reelect Robert Castaigne as Director For For Management 8 Reelect Lord Douro as Director For For Management 9 Reelect Christian Mulliez as Director For For Management 10 Reelect Christopher Viehbacher as Director For For Management 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Management 12 Amend Articles 11 of Bylaws Re: Shareholding Requirements and Length of Term for Directors For For Management 13 Authorize Filing of Required Documents/Other Formalities For For Management SCHLUMBERGER LTD. Ticker:SLBSecurity ID:806857108 Meeting Date: APR 7, 2010Meeting Type: Annual Record Date:FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect P. Camus as Director For For Management Elect P. Currie as Director For For Management Elect J.S. Gorelick as Director For For Management Elect A. Gould as Director For For Management Elect T. Isaac as Director For For Management Elect K.V. Kamath as Director For For Management Elect N. Kudryavtsev as Director For For Management Elect A. Lajous as Director For For Management Elect M.E. Marks as Director For For Management Elect L.R. Reif as Director For For Management Elect T.I. Sandvold as Director For For Management Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and Dividends For For Management 3 Approve 2010 Omnibus Stock Incentive Plan For For Management 4 Amend Qualified Employee Stock Purchase Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as Auditors For For Management SOUTHERN COPPER CORPORATION Ticker:SCCOSecurity ID:84265V105 Meeting Date: APR 29, 2010Meeting Type: Annual Record Date:MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director German Larrea Mota-Velasco For Withhold Management Elect Director Oscar Gonzalez Rocha For Withhold Management Elect Director Emilio Carrillo Gamboa For For Management Elect Director Alfredo Casar Perez For Withhold Management Elect Director Alberto de la Parra Zavala For Withhold Management Elect Director Xavier Garcia de Quevedo Topete For Withhold Management Elect Director Genaro Larrea Mota-Velasco For Withhold Management Elect Director Daniel Mu?iz Quintanilla For Withhold Management Elect Director Armando Ortega Gomez For Withhold Management Elect Director Luis Manuel Palomino Bonilla For For Management Elect Director Gilberto Perezalonso Cifuentes For Withhold Management Elect Director Juan Rebolledo Gout For Withhold Management Elect Director Carlos Ruiz Sacristan For For Management Elect Director Luis Tellez Kuenzler For For Management 2 Ratify Auditors For For Management TELEFONICA S.A. Ticker:TEFSecurity ID:879382208 Meeting Date: JUN 2, 2010Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated Financial Statements, Statutory Reports, Allocation of Income, and Discharge Directors for Fiscal Year 2009 For For Management 2 Approve Distribution of Dividend Charged to Unrestricted Reserves For For Management 3 Authorize Repurchase of Shares For For Management 4 Authorize Issuance of Convertible Bonds and Other Debt Securities Without Preemptive Rights For For Management 5 Reelect Auditors for Fiscal Year 2010 For For Management 6 Authorize Board to Ratify and Execute Approved Resolutions For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Perpetual Portfolio, Inc. By: /s/ John F. Ramirez John F. Ramirez, Chief Compliance Officer Date: August 26, 2010
